Order entered June 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00589-CV

                 ESTATE OF ALAN MORGAN HUMPHREY, DECEASED

                           On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. PR-13-2943-3

                                             ORDER
       By order entered June 23, 2015, we directed appellant to file, no later than June 29, 2015,

written verification that she has made satisfactory payment arrangements with the court reporter.

Appellant has timely complied, filing a letter reflecting she will pay the reporter’s fees in full by

July 27, 2015 and preparation of the record will begin then. Based on appellant’s arrangements

with the court reporter, we ORDER court reporter Vicki L. Allen to file the reporter’s record or

written verification of non-payment no later than August 26, 2015.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE